

116 S1753 IS: Take Care Act
U.S. Senate
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1753IN THE SENATE OF THE UNITED STATESJune 5, 2019Mr. Lee (for himself and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo promote accountability and effective administration in the execution of laws by restoring the
			 original understanding of the President’s
 constitutional power to remove subordinates from office. 1.Short titleThis Act may be cited as the Take Care Act.2.DefinitionsAs used in this Act:(1)At-will removalThe term at-will removal means the power to remove a Principal officer with or without cause.(2)For-cause removal protectionThe term for-cause removal protection means any limitation on the President’s power to remove a Principal officer, without regard to whether the limitation is derived or inferred from express statutory text, the structure of an agency, the functions and responsibilities assigned to an agency, historical practice, judicial precedent, or regulation.(3)Principal officerThe term Principal officer means an officer who is required by article II, section 2, clause 2 of the Constitution of the United States to be appointed by the President by and with the advice and consent of the Senate.3.Eliminating existing for-cause removal protectionsNotwithstanding any other provision of law, with respect to any Principal officer for whom for-cause removal protection is in effect immediately before this Act takes effect—(1)such for-cause removal protection shall cease to have force or effect; and(2)such officer shall be subject to at-will removal by the President,effective in accordance with section 7.4.Prospectively limiting for-cause removal protections(a)In generalNotwithstanding any other provision of law, all Principal officers, whether the office was established before this Act takes effect or is created or otherwise authorized on or after this Act takes effect, shall be subject to at-will removal by the President, unless an Act of Congress enacted after this Act takes effect establishes for-cause removal protection in accordance with subsection (b).(b)Rule of constructionNo Principal officer shall have for-cause removal protection unless an Act of Congress enacted after this Act takes effect—(1)expressly establishes for-cause removal protection for such officer; and(2)declares explicitly and with specificity that its provisions supersede this Act.5.Directive authorityNotwithstanding any other provision of law, an Act of Congress that vests discretionary decision-making authority in an executive branch officer other than the President, or that designates an agency to be an independent agency or an independent establishment, shall not be construed as a limitation on the President’s power to supervise and direct the exercise of such discretionary decision-making authority.6.Repeal and amendment of certain other provisions of law(a)In general(1)Chapter 12 of title 5, United States Code, is amended—(A)in the table of sections, by striking the item relating to section 1205;(B)in section 1202, by striking subsection (d);(C)by striking section 1205; and(D)in section 1211(b), by striking the fifth sentence.(2)Section 7104(b) of title 5, United States Code, is amended in the first sentence by striking , and may be and all that follows through in office.(3)Section 2(a)(10)(B) of the Commodity Exchange Act (7 U.S.C. 2(a)(10)(B)) is amended by striking the second and third sentences.(4)The second undesignated paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 242) is amended in the second sentence by striking , unless sooner removed for cause by the President.(5)Section 111 of Public Law 93–495 (12 U.S.C. 250) is repealed.(6)Section 1312(b)(2) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4512(b)(2)) is amended by striking for cause.(7)The Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—(A)in section 1011(c) (12 U.S.C. 5491(c)), by striking paragraph (3);(B)in section 1012(c) (12 U.S.C. 5492(c))—(i)by striking paragraph (4); and(ii)by redesignating paragraph (5) as paragraph (4); and(C)in section 1017(a)(4) (12 U.S.C. 5497(a)(4))—(i)by striking subparagraph (E); and(ii)by redesignating subparagraph (F) as subparagraph (E).(8)The first section of the Federal Trade Commission Act (15 U.S.C. 41) is amended by striking the sixth sentence.(9)The Consumer Product Safety Act (15 U.S.C. 2051 et seq.) is amended—(A)in section 4(a) (15 U.S.C. 2053(a)), by striking the last sentence; and(B)in section 27(k)(2) (15 U.S.C. 2076(k)(2)), by striking the second sentence.(10)The Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.) is amended—(A)in section 4 (16 U.S.C. 831c) in the undesignated matter following subsection (f), by striking : Provided, and all that follows through Representatives; and(B)in section 6 (16 U.S.C. 831e), by striking the second sentence.(11)Section 1706 of the United States Institute of Peace Act (22 U.S.C. 4605) is amended—(A)by striking subsection (f); and(B)by redesignating subsections (g) through (j) as subsections (f) through (i), respectively.(12)Section 3(a) of the National Labor Relations Act (29 U.S.C. 153(a)) is amended by striking the last sentence.(13)Section 12(b) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 661(b)) is amended by striking the second sentence.(14)Section 113(b)(1) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 823(b)(1)) is amended by striking the matter following subparagraph (B).(15)Section 202(a)(1) of title 39, United States Code, is amended in the fifth sentence by striking , and may be removed only for cause.(16)Section 502(a) of title 39, United States Code, is amended in the second sentence by striking , and may be removed by the President only for cause.(17)Section 702(a)(3) of the Social Security Act (42 U.S.C. 902(a)(3)) is amended by striking the fourth sentence.(18)Section 1004 of the Legal Services Corporation Act (42 U.S.C. 2996c) is amended—(A)by striking subsection (e); and(B)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively.(19)Section 201(e) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(e)) is amended by striking the first sentence.(20)Section 112(r)(6) of the Clean Air Act (42 U.S.C. 7412(r)(6)) is amended—(A)in subparagraph (B), by striking the fourth sentence; and(B)in subparagraph (R), by striking No report and all that follows through malfeasance in office..(21)Section 204 of the State Justice Institute Act of 1984 (42 U.S.C. 10703) is amended—(A)by striking subsection (h); and(B)by redesignating subsections (i), (j), and (k) as subsections (h), (i), and (j), respectively.(22)The first paragraph of section 4 of the Railway Labor Act (45 U.S.C. 154) is amended by striking the third undesignated subparagraph.(23)Section 301(b) of title 46, United States Code, is amended by striking paragraph (5).(24)Section 1111(c) of title 49, United States Code, is amended—(A)in the subsection heading, by striking and removal; and(B)by striking the fourth sentence.(25)Section 1113(c) of title 49, United States Code, is amended by striking the second sentence.(b)Rule of constructionThe fact that a provision of law in effect immediately before this Act takes effect that provides for-cause removal protection for a Principal officer is not repealed under the amendments made by subsection (a) shall not be construed to—(1)supersede section 3 of this Act; or(2)continue the force or effect of such provision of law.7.Effective dateThis Act and the amendments made by this Act shall take effect at noon on January 20, 2021.